Citation Nr: 1613934	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In the June 2009 rating decision, the Huntington, West Virginia RO granted service connection for PTSD and assigned a 50 percent evaluation effective September 9, 2008.  In the August 2010 rating decision, the Roanoke, Virginia RO denied entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.  Currently, jurisdiction is with the Roanoke RO.

In January 2016, the Veteran testified via videoconference before the undersigned; a transcript of that hearing is of record.  At the hearing, the Veteran submitted evidence along with a waiver of initial RO consideration of the evidence; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  

FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran is in need of regular aid and attendance of another person due to his service-connected PTSD and Hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance are met.  38 U.S.C.A. § 1114(l), (s) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Regarding the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance or housebound status, the decision below represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's procedural duties is nonprejudicial, and any further discussion of VA's duties concerning this claim is not necessary.  38 C.F.R. § 20.1102 (2014).


As concerning his claim for a higher initial rating for his service-connected PTSD, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in September 2008 and March 2009 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA), private treatment records identified by him, and lay statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations were provided to determine the ongoing severity of this condition, including specifically in April 2009 and January 2015.  See 38 C.F.R. § 4.1 (2015) (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II.  Increased Ratings

For the reasons that follow, the Board concludes that an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  


Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from September 9, 2008, the date of his claim for service connection, forward, under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.


A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment).  While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a 70 percent rating for the entire appellate period.  In this regard, the evidence reflects that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  See also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400(o).  Specifically, VA psychiatric and mental health treatment records, as well as the April 2009 and January 2015 VA psychiatric examination reports, indicate, in particular, anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; occasional suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); fatigue; decreased concentration; impaired short-term memory; and diminished social and occupational functioning.  See, e.g., April 2009 VA Psychiatric Compensation and Pension (C & P) Examination Report (noting a GAF of 50 and reflecting symptoms including anxiety, depression, frequent irritability and anger, flashbacks, intrusive thoughts, paranoia, hypervigilance, recurrent nightmares, insomnia, social withdrawal, emotional detachment, reduced motivation, suicidal ideation, difficulty managing stress, and an inability to interact effectively "with supervisors, coworkers, and the public."); February 2010 Letter from Dr. J.B., Director of the PTSD Program at McGuire VA Medical Center (VAMC) in Richmond, Virginia (noting the Veteran's consistent reports of experiencing "recurrent and vivid nightmares, frequent intrusive thoughts, flashbacks with auditory and visual hallucinations, reliving of combat experiences, increased irritability and frustration, anger outbursts, depressed mood, anhedonia, social withdrawal, feelings of guilt and worthlessness, hyperarousal (heightened startle response hypervigilance), and avoidance behavior (avoidance of thoughts images and reminders of his traumatic experience) related to his military experiences"); February 2013 VA Mental Health Consultation Report (reflecting a GAF of 50 and noting the Veteran's symptoms of re-experiencing, nightmares, intrusive thoughts, psychological distress in response to trauma cues, avoidance of activities and situations associated with these experiences, emotional detachment/numbing, markedly diminished interest in activities he used to enjoy, sleep disturbances, exaggerated startle response, hypervigilance, depressed mood, fatigue, anhedonia, feelings of worthlessness and guilt, concentration and memory problems, and psychomotor retardation); January 2015 VA PTSD Disability Benefits Questionnaire (DBQ) (noting manifestations of the Veteran's psychiatric disorder consisting of recurrent recall, nightmares, sleeplessness, fatigability, sadness, anxiousness, nervousness, impaired judgment, difficulty in establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances).

Furthermore, the January 2015 examining psychiatrist explicitly found that the Veteran's psychiatric disability resulted in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  See January 2015 VA PTSD DBQ.  The Board notes the January 2015 examiner's finding that a significant portion of the Veteran's psychiatric impairment was attributable to his non-service-connected depressive disorder.  However, other mental health professionals, in evaluating the Veteran, have noted that the Veteran's PTSD and depression symptoms are overlapping and interrelated, thereby rendering any attempted attribution of a psychiatric symptom to one mental health disorder as opposed to another inappropriate in this instance.  See, e.g., February 2010 Letter from Dr. J.B., Director of the PTSD Program at McGuire VAMC (noting that "[m]any of the symptoms of [the Veteran's] PTSD and M[ajor ]D[epressive ]D[isorder] overlap and therefore make differential diagnosis somewhat difficult"); April 2009 VA Psychiatric C & P Examination Report (finding that the Veteran has "depression and posttraumatic stress disorder symptoms that are closely intertwined with each other" and finding that the Veteran's "depression stems almost exclusively from intrusive memories and distress related to memories of Vietnam experiences").  Accordingly, given these conflicting medical determinations, the Board will afford the Veteran the benefit of the doubt and attribute the entirety of his psychiatric symptomatology, and its resultant level of occupational and social impairment, to his service-connected PTSD.  

Additionally, throughout the appellate period, the Veteran's GAF score was repeatedly found to be in the 41-50 range, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  See, e.g., April 2009 VA Psychiatric C & P Examination Report (noting a GAF of 50); February 2013 VA Mental Health Consultation Report (reflecting a GAF of 50).  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, though, the assigned GAF scores reflect serious symptomatology and further support the finding that the Veteran's PTSD resulted in in occupational and social impairment with deficiencies in most areas, thus entitling him to an evaluation of 70 percent for the entire appellate period.  See 38 C.F.R. § 4.130, DC 9411.  


The Board notes that, during the appellate period, the Veteran was also assigned GAF scores in the 51-60 range.  See, e.g., October 2013 VA Psychiatry Attending Note (reflecting a GAF of 56); May 2013 VA Psychiatry Attending Note (reflecting a GAF of 55).  In this regard, a score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  Here, affording the Veteran the benefit of the doubt, the Board finds that the assigned GAF scores in the "moderate" range are reflective of the Veteran's waxing and waning PTSD symptomatology throughout the appellate period and thus do reflect sustained improvement.  Thus, staging the Veteran's rating to reflect these periods of improvement is unwarranted.  See Fenderson, 12 Vet. App. at 126.

Accordingly, given the evidence of severe PTSD symptomatology productive of symptoms including anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; occasional suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); fatigue; decreased concentration; impaired memory; and diminished social and occupational functioning, the Board finds that, for the entire appellate period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Thus, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD for the entire appellate period.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

However, at no time during the pendency of this claim have the criteria for a 100 percent rating for PTSD been satisfied or approximated.  See 38 C.F.R. § 4.130, DC 9411.  As the Federal Circuit held in Vazquez-Claudio, a claimant may only qualify for a given disability rating under the General Rating Formula by demonstrating the particular symptoms corresponding to that rating, or others of similar severity, frequency, and duration.  713 F.3d at 117.  The Federal Circuit made clear in this regard that in order to show that a symptom is equivalent in severity, frequency, and duration to a symptom listed in the General Rating Formula for a given rating, it is not sufficient that the symptom produce the level of occupational and social impairment associated with that rating.  See id. at 116-17.  Otherwise, a claimant "whose symptoms correspond[ed] exactly to a 30 percent rating" could be granted a 70-percent rating if it were shown that they affected most areas.  Id.  The Federal Circuit rejected this interpretation, holding that there must be an initial finding that the Veteran has one or more symptoms of similar severity, frequency, and duration to the symptoms specifically listed in the General Rating Formula for a given rating, and then, if that is established, an assessment of whether one or more of such symptoms produces the level of occupational and social impairment contemplated by that rating.  See id. at 117-118.  

Here, the Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating, and the symptoms he does have are not equivalent in severity, frequency, and duration so as to preclude social and occupational functioning.  See id.  See also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal, that he did not have persistent delusions or hallucinations, that he has been able to maintain minimal personal hygiene, is oriented, and that his memory is no more than moderately diminished.  See 38 C.F.R. § 4.130, DC 9411. 

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30 percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Alternatively, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with several members of his family, see, e.g., January 2016 Board Hearing Transcript (acknowledging interpersonal relationships with several of his cousins); and he has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.


III.  Extraschedular Considerations

With regard to extraschedular consideration, there is no evidence that the Veteran's PTSD is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's symptoms, including anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; occasional suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); fatigue; decreased concentration; and impaired memory, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 70 percent rating already assigned, as explained above.

There are no manifestations attributable to his service-connected PTSD that are left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  A comparison of this disability with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, any associated functional impairment, including the effect of these disabilities on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.10, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Thus, the available schedular evaluations are adequate to rate these disabilities, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the Board will not refer the evaluation of the Veteran's PTSD for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  


The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities may also require consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned, which also raised the issue of whether their combined impact was adequately captured by the regular schedular standards.  See id. at 1363.  That case also involved the issue of entitlement to TDIU, which similarly requires consideration of the combined effects of service-connected disabilities.  See id.; see also 38 C.F.R. §§ 3.340, 4.16.  In this case, unlike Johnson, only the evaluation of the Veteran's PTSD is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's PTSD does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.


IV.  SMC

SMC is available when, "as the result of service-connected disability," a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114(k)-(s); 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC "varies according to the nature of the Veteran's service-connected disabilities."  Moreira v. Principi, 3 Vet. App. 522, 524   (1992). 


As relevant to the instant case, SMC at the aid and attendance rate is payable when the Veteran, due to a service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following are accorded consideration in determining the need for regular aid and attendance: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id; 38 C.F.R. § 3.352(a).  Further, determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  

SMC at the housebound rate may be paid if a Veteran has a single service-connected disability rated 100 percent and either: (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A Veteran is housebound when he or she is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(h)(3).

Here, the Veteran initiated a claim seeking entitlement to SMC based on the need for regular aid and attendance or being housebound in January 2010.  See January 2010 VA Report of General Information (VA Form 21-0820).  

For the entirety of the appellate period, service connection has been in effect for PTSD (now rated as 70 percent disabling from September 9, 2008 forward) and Hepatitis C (rated as 40 percent disabling from September 9, 2008 to November 19, 2014, and as 100 percent disabling from November 20, 2014, forward).  Additionally, the Veteran was in receipt of a total disability rating based on individual unemployability due to service connected disability (TDIU) from July 7, 2009 to November 20, 2014.  Effective since November 20, 2014, he has been in receipt of a total schedular disability evaluation.  See 38 C.F.R. § 4.16(a) (reflecting that the TDIU benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based); See also Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).


The Veteran maintains that the manifestations of his service connected PTSD and Hepatitis render him in need of regular aid and attendance of another person.  In this regard, the Veteran testified that he has difficulty remembering to take his medication, has issues with preparing his meals because he forgets to turn the stove off, and requires assistance preforming routine daily hygiene as he has fallen on numerous occasions.  See January 2016 Board Hearing Transcript; see also October 2011 Decision Review Officer (DRO) Hearing Transcript.  Significantly, in September 2011, a VA treatment provider noted that the Veteran was able to prepare his own meals but "need[ed] help [with] stovetop prep" due to his issues forgetting to turn off the burners.  See June 2011 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680).  Furthermore, the VA examiner found that the Veteran required assistance in bathing and tending to other basic hygiene needs given his the psychiatric and physical limitations imposed by his service-connected PTSD and Hepatitis C.  See id. (noting that the Veteran was "found sitting in tub in water (didn't get out)" and that he "forgets personal hygiene").  Finally, the VA examiner noted that the Veteran required regular assistance with medication management, as the manifestations of his service-connected disabilities render him unable to recall whether or not he has taken his medication.  See id.  These findings are further supported by additional VA mental health evaluation, which found that the Veteran "lacks social supports and has difficulty with functioning related to the demands of daily living as a result of his psychological and physical difficulties."  See February 2013 VA Mental Health Consultation Report.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities result in a physical or mental incapacity such that the care and assistance of another person on a regular basis is required in order to protect the Veteran from the hazards incident to his daily environment.  See 38 C.F.R. § 3.352(a).  Importantly, as noted above, a Veteran need only show one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco, 9 Vet. App. at 224.  And the Veteran's need for aid and attendance need not be constant; rather, the regulation requires only that there be a "regular" need.  See id.  See also 38 C.F.R. § 3.352(a).  Accordingly, given the Veteran's credible assertions concerning the mental and physical limitations imposed by his service-connected psychiatric disorder and Hepatitis C, and taking into account the medical evidence indicating that he requires regular aid and attendance to assist in basic hygiene, meal preparation, and medication management, the Board finds that SMC based on the need for regular aid and attendance is warranted.

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the housebound rate.  Cf. 38 U.S.C.A. § 1114(l), 38 C.F.R. § 1114(s).  


ORDER

An initial rating of 70 percent 7 for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.

Special monthly compensation based on the need for aid and attendance of another person is granted, subject to the laws and regulations governing the payment of VA compensation.




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


